Title: To Alexander Hamilton from Charles Lee, 5 July 1792
From: Lee, Charles
To: Hamilton, Alexander



Sir!
Collectors Office, Alexandria [Virginia]5th. July 1792

Your Circular of the 25th. June last, has been received in which among other things is explained how the additional 10 per Cent on the duties upon Goods, imported in Vessels not of the United States is to be computed; I shall conform to your instruction though I own had I not received it, the computation would have been made on the total Duties without distinguishing the old from the new duties, the last Act having substituted other duties in lieu of the old and not expressing the distinction taken by you.
Permit me to suggest the doubts which occur in the construction of the 8th. Section of the Act for raising a further sum of money for the protection of the frontiers &c.
1st. Whether the duties payable one half in six, one quarter in nine and one quarter in 12 months, ought not to be bonded in separate bonds; I have supposed they ought to be, in order that the mode already prescribed for stating the Bonded Duties in the books, may be continued and so a consistency and uniformity will be preserved in this respect, and because in some instances it would be inconvenient to the revenue by occasioning a delay of payment of the dividends last coming due.
For instance if one Bond be taken for the payment of the Duties by instalments, if default be made in paying the first instalment and a suit be commenced the Bond must be transmitted to Richmond to the Clerks Office to obtain a Judgment, and when the 2nd. Instalment shall be payable, it will not be paid, because the Bond cannot be seen, and a receipt cannot thereon be endorsed in presence of the Merchant, the Bond not being in the Office of the Collector, but of the Clerk of the Court.
3rd. Whether the Duties arising on Salt and all other goods, except on the produce of the West Indies, may be Bonded though the amount be less than 50 Dollars, payable by each Importer. I understand the Law to require immediate payment of the duties on the produce of the West Indies if the amount be under 50 Dollars and not in the other cases. This seems to be warranted by the order as well as by the words of the sentence, which will not admit of any other grammatical interpretation.
I am Sir! respectfully   Your most Obedient Servant
Charles Lee, Collectorat Alexandria
